Banning of exports and the safe storage of metallic mercury (debate)
The next item is the recommendation for second reading from the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a regulation of the European Parliament and of the Council on the banning of exports and the safe storage of metallic mercury
(11488/1/2007 - C6-0034/2008 - (Rapporteur: Dimitrios Papadimoulis).
Mr President, let me begin by thanking the shadow rapporteurs from all the political groups. Without their assistance and contribution, I could not have achieved a satisfactory compromise with the Council.
If approved exactly as agreed with the Council and without amendments invalidating it, the compromise text may represent a significant step towards implementing the Community Strategy Concerning Mercury. The text will put an end to the export not only of metallic mercury, but also of certain important mercury compounds that are produced in large quantities in the EU.
The EU is a major exporter of mercury; every year it supplies about 1 000 tonnes of the current world total of 3 600 tonnes. The proposed Regulation under discussion deals mainly with 12 000 tonnes of mercury which will become surplus in the coming years, and it will pave the way for further measures to be taken at international level. Let us not forget that mercury is a worldwide pollutant which knows no bounds. Dealing with it is a matter of priority and international concern. The Regulation will contribute significantly towards strengthening the EU's leadership role in the talks being held under the auspices of the UN Environment Programme, and also towards the adoption of an international treaty on mercury.
The most important provisions of the compromise text are as follows:
It broadens the scope of the ban on exports covering not only metallic mercury but also cinnabar ore, mercuric chloride, mercuric oxide and mixtures with a mercury content exceeding 95% by weight.
An express prohibition has been imposed against mixing metallic mercury with other substances for export.
The ban on exports of mercury and certain mercury compounds has been brought forward.
An obligation has been placed on companies operating in the chlor-alkali and gas cleaning industries to notify the Commission and publish information on the quantities of mercury in storage or being dispatched for disposal.
A review clause has been included requiring the Commission to re-examine the situation and submit a report on the matter to the European Parliament and the Council no later than 15 March 2013. The clause contains proposals for additional measures.
It has been agreed that arrangements should be made for an exchange of information by 1 January 2010, with an export ban being considered for any products containing mercury.
Lastly, according to the agreed text, mercury no longer used in the chlor-alkali industry or produced in other industrial enterprises will be regarded as waste and put into safe storage. We have also succeeded in introducing conditions for the acceptance of metallic mercury prior to its final disposal on the basis of research into its solidification.
Ladies and gentlemen, let me say in conclusion that I think the compromise text we have achieved with the Council is an important one if it is approved without amendments, which would send us back to square one and considerably delay measures to protect the environment and public health. I believe that with tomorrow's vote we will be taking a step forward, which will ensure a satisfactory level of protection for public health and the environment.
Mr President, ladies and gentlemen, I would like to express my thanks and congratulations to the rapporteur, Mr Papadimoulis, on his excellent contribution to the Regulation on the banning of exports of metallic mercury, and also to the members of the Committee on the Environment, Public Health and Food Safety, for their positive and constructive input.
This Regulation implements two of the procedures mentioned by the Commission in its communication of 2005 to the Council and the European Parliament on the Community Strategy Concerning Mercury. The adoption of this Regulation will be a milestone in the implementation of the strategy, since it will prohibit exports from the Community of metallic mercury, -which account for at least 25% of global supply.
The main aim of the proposed Regulation is to limit the global supply of mercury by banning exports of metallic mercury from the EU and putting it into safe storage.
The Regulation is concerned mainly with 12 000 tonnes of mercury that will become surplus in the coming years because mercury cell technology in the chlor-alkali industry will be progressively phased out.
The Regulation will prevent the export of surplus mercury to third countries and its use in gold digging and similar unlawful activities, which contribute significantly to the accumulation of mercury in the environment.
Parliament's efforts to further increase the scope and improve the text of this legislative initiative have been fruitful. They have ensured that the Regulation in its agreed form will become an effective means of protecting public health and the environment.
I should like to thank the institutions and all those who took part in the process with a view to achieving agreement at second reading. In particular, I should like to emphasise the constructive role of the European Parliament in shaping this satisfactory agreement.
On some important points, Parliament has insisted on going beyond the scope of the Commission's initial proposal. In particular, let me underline three points that were at the centre of the negotiations:
· The scope of the export ban.
· The date of its entry into force.
· The safe and economically advantageous final disposal of metallic mercury.
The Commission understands Parliament's aim to secure optimistic targets for these fundamental points and is in a position to accept the proposed changes.
The Commission will, of course, keep a close eye on the correct enforcement and observance of all the Regulation's provisions, and will also re-examine the need to take further measures.
This proposal contributes significantly to the aim of reducing exposure to mercury. It paves the way for taking further measures at international and global level. International negotiations are in any case in progress under the auspices of the UN Environment Programme. Adopting this Regulation will send out a strong message regarding the EU's commitment to addressing the problem.
In addition to Amendments 42-63, which have already been agreed, five new amendments have been tabled on the use of the Almadén district in Spain as a priority area for the safe storage of metallic mercury. The Commission understands the likely economic impact on the region if the mercury mine is closed. A research programme coordinated by the company MAYASA, which owns the area, is receiving more than EUR 2 million in funding from the LIFE Fund. This programme is examining safe disposal methods for metallic mercury. Its findings will be useful for setting acceptance conditions for the final disposal of mercury, as provided for in Amendment 56 to the proposed regulation.
The Almadén district could obviously be considered for the safe storage of mercury, provided it meets the conditions to be imposed, and provided it has the necessary permits. However, the Commission cannot justify the proposed priority in Amendments 37-41 of only one region, and therefore cannot accept those amendments.
To sum up, the European Commission can accept the compromise package as agreed in the tripartite discussions, namely Amendments 42-63. It is satisfied with the agreement on the regulation at second reading. However, Amendments 37-41 have not been agreed and cannot be accepted.
on behalf of the PPE-DE Group. - Mr President, can I first of all offer my thanks to Mr Papadimoulis for guiding this report through Parliament. I fully understand that this must have been a very difficult and time-consuming process.
However, I must express my dissatisfaction at the final stage of this process, namely the informal meetings that were held with the Council with a view to reaching the second-reading agreement. They were conducted by Mr Papadimoulis alone without the other shadow rapporteurs being invited. I think that is a regrettable situation.
My group has been generally supportive of the common position originally adopted by the Council, as I am well aware of the need to try and agree a speedy implementation of this regulation. My group agrees with the major points that were a matter of concern for some Member States, particularly the need to retain the possibility of safe permanent storage and the need to adhere approximately to the agreed date of implementation.
Most of those issues were addressed and resolved. However, two specific issues were not. First of all there is the position of Almadén that the Commissioner referred to. We do not think that the compromise amendments go far enough: we think there should be specific references to the problems caused in Almadén, one of the primary mercury-mining areas in the Community, and we think they should be addressed. They were addressed by Parliament at both stages and we think they should be in the common position.
The other issue about which I am disappointed is the specific inclusion of a reference in the compromise package to a possible ban on the export of barometers. This was not present in the common position and was not supported by my group. I am disappointed that the Council conceded that point to Mr Papadimoulis during the negotiations. Therefore I have retabled an amendment to delete it from the final package.
Finally I would like to thank the Commission and Mr Papadimoulis and particularly the Slovenian Presidency who I know have worked hard on this. It is not their fault that our parliamentary procedures, in my view, need serious reform on these matters.
on behalf of the PSE Group. - (ES) Mr President, ladies and gentlemen, the Spanish Socialists are going to vote in solidarity and coherence with the district of Almadén, Spain, which is going to be seriously affected by the text that we are discussing and that we are to vote on tomorrow.
The district of Almadén and its people, my compatriots, have lived for centuries from the mercury that was extracted from their mines, which are the largest for this metal in Europe and the world. Over recent years they have suffered a considerable economic and social recession, as for various reasons, mercury mining has been gradually limited. We are now deciding to ban its export.
Not only have we not opposed this whole process, but, as we understand the health reasons behind it, we have focused our efforts on the one hand on raising the awareness of the population regarding the need to take on board the new situation and, on the other hand, on developing mechanisms to enable Almadén and its surrounding area to move forward by restructuring its activities based on the experience and working capacities of its people and taking advantage of an exceptional natural environment.
In Almadén we have been talking about the European Union as a context of solidarity. We have explained to the people that the Community institutions would continue to look after them, that they would receive help to continue with the efforts that they are leading with the help of the Spanish Government, the Regional Government of Castile-La Mancha and Ciudad Real Provincial Council; and this commitment has been confirmed by all the pronouncements made by Parliament.
Firstly, it has always been recommended that resources and mechanisms should be made available by the European Union and its Commission to support Almadén in restructuring its activity, so that the people will not suffer as a result of the closure of their traditional mining industry. Secondly, it has been recommended that, when considering a location for the mercury storage provided for in the Directive for all the metal that has or will appear in Europe, Almadén should be considered as a priority.
The logic was based on both the experience that has been accumulated here in handling mercury and on the fundamental fact that the majority of the mercury in Europe is already entirely safely stored in Almadén. This is something that was decided at the time and will not in any way be altered by what we adopt tomorrow, but rather, without naming Almadén, the consensus amendment that the parliamentary groups reached, which also appears to have the support of the Council and the Commission, means that the previous commitments remain fully in force. Although we would have preferred it to have been cited more expressly, and we will therefore vote for the amendments that do so, we understand that the text that will be adopted is sufficiently committed and will continue to support the interpretation of that text which will enable the district of Almadén to consolidate the socio-economic recovery that is already underway.
on behalf of the ALDE Group. - Mr President, I should like to congratulate Mr Papadimoulis for his excellent report and for the hard work he put into ensuring good cooperation with all the shadow rapporteurs as well as with the Commission and Council representatives.
The aim of the proposal under consideration is to ban the export of metallic mercury from the Community, as well as to ensure that the mercury does not re-enter the market and is safely stored in line with Actions 5 and 9 identified in the Community strategy concerning mercury, on which I had the honour to be rapporteur and which was adopted by Parliament two years ago. Such actions are necessary in order to limit further additions to the global pool of this highly toxic heavy metal.
After hard negotiations a deal was achieved with the Council and agreed to by all political groups to my knowledge. This agreement was based on the acceptance of a compromise package by all the shadows. Unfortunately, subsequent to such an agreement amendments were tabled on behalf of the PPE-DE and PSE Groups which, if voted for, will mean that the whole compromise package collapses and the matter will go to conciliation, with inevitable further delay in the adoption of measures to protect public health and the environment from continuing contamination by mercury.
Regarding these amendments, apart from the question of principle and going back to the initial agreement, there are also strong arguments on substance which the rapporteur has communicated to all MEPs in a fair and eloquent manner and it is thus not necessary to repeat his arguments now.
Suffice to say that my group stands by and will honour its agreement with the rapporteur on the compromise package and can only hope that other political groups will do the same. Let us all remember that small, short-term local or national benefits should not overshadow large, long-term global gains.
Finally, let me reassure my Spanish colleagues that the people of Almadén will have my full support for their just demands, which, in my view, can be achieved fully through the compromise package and not in opposition to it.
on behalf of the Verts/ALE Group. - (SV) Mr President, I want to thank Mr Papadimoulis for facilitating good cooperation. I also think that cooperation with the Council went well, although we had disagreements over content.
We must first note that mercury is a toxic and dangerous heavy metal. To begin with, some criticism. I think that it odd that, while we ban the export of hazardous waste and ourselves practically cease to use mercury at all, we seek to delay an export ban so that industry has time to run down its stocks before it is defined as waste. It is a hazardous chemical which we know will be dispersed in nature by gold washers and which will destroy the environment in other countries. I actually wanted a much earlier date for the ban to take effect.
But a compromise is a compromise. I can instead be glad that the voluntary measures of the industry are now included in the legislation, so that they will actually be implemented, and that all the necessary adjuncts will be covered by the export ban, for example cinnabar, oxides and calomel. In that way we have at least got a comprehensive piece of legislation.
As regards how we are to deal with the waste, we are talking about quite small quantities. Imagine 10 000 tonnes of liquid mercury. It would not take up much room, in fact it would fit in the space here in front of the podium - it corresponds to a volume of 10 cubic metres. No more than that. Yet it is a huge amount of mercury. Many molecules, in fact. We must not release a single one of them into the environment. The only way of actually implementing the EU's waste legislation is not to dump mercury for permanent disposal in liquid form. For my Group, therefore, Article 7 was crucial to a resolution of the matter, in other words the article in which we are to return to the question of waste solidification. We cannot achieve any permanent disposal without looking again at that method. I was gratified today to receive an e-mail from a Swedish waste organisation (det svenska avfallsbolaget) which says that a pilot plant is now being constructed that can already handle 500 kg of waste and convert it to insoluble, solid form. When we return to the matter in 2010, I can guarantee that disposal in solid form will be a safe method which complies with the EU legislation.
- (DE) Mr President, Commissioner, ladies and gentlemen, as Mr Schlyter has just said, 10 thousand tonnes is a very large amount. Just to give you an idea of the scale, it is enough to poison approximately 4 million people a day.
About a year ago, we discussed the dossier at first reading. Sufficient regulation of metallic mercury compounds and mercury has been arranged. It has been ensured that this material does not return to the European Union. Safe storage has also been sufficiently evaluated. The actual restrictions make sense given mercury's increasing toxicity, although I would have liked to see more far-reaching restrictions in many areas. The compromise works very well, and at this point I would like to congratulate Mr Papadimoulis on his work. It does not meet all expectations, but it does meet a great many of them.
As a former local and regional politician, I also have a great deal of sympathy for our Spanish Members, who have to find a solution to the Almadén problem that will be workable for everyone. The compromise is so worthwhile, however, that we must not allow it to miscarry because of this issue. There ought to be enough time before tomorrow's vote for the Commission to make an appropriate statement of some kind. It is important to accept the compromise now, because otherwise, there is a risk that we will not reach agreement in this parliamentary term.
I would like to mention one further matter: the mercury strategy is not yet complete. The Commission's two panels of experts continue to rate amalgam as safe. I cannot agree with this opinion.
(ES) Mr President, Commissioner, the Group of the European People's Party (Christian Democrats) and European Democrats has brought back some amendments that refer to Almadén, the largest and oldest mine in the world, that were adopted by a large majority at first reading.
The Almadén mine has been closed since 2003. However, Almadén is the main exporter of mercury in the European Union and still continues to have considerable economic activity associated with mercury, because it sells it through the contracts signed by the company Mayasa with other companies in the chlor-alkali sector. These contracts are valid until May 2011.
Almadén should be expressly cited in the Regulation, because it is the only area in the European Union that is directly and negatively affected by the ban on exports, and because it has the best technicians and experts in handling mercury.
The mine also has the capacity to store all of the liquid mercury in the European Union, at a depth of 200 metres, in an enclave of quartzite rock and volcanic rock with a high degree of impermeability, as verified by the Director for Sustainable Development and Integration of the European Commission's Environment DG, Mr Mäkelä, and the Slovenian Environment Minister, who visited the area in March 2007.
(SK) Mr President, thank you for giving me the floor. The report by my fellow Member Mr Papadimoulis mentions dental amalgam as one of the sources of mercury supplies in Europe. Allow me to quote some interesting figures. Stomatologists in the European Union use 125 tonnes of mercury each year. They carry out more than 200 million mercury fillings each year. Our citizens walk around with more than 1 100 tonnes of mercury in their mouths. Amalgam waste containing 50% mercury is generated during the processing of dental amalgam and its application, in the process of removing original fillings, during cremation of the deceased. Extracted teeth and the possible leakage into groundwater after ground burials are also sources of mercury.
Dental mercury also infiltrates the atmosphere during communal waste incineration. Taking all the above into account, dental practices rank only second or third in the production of mercury waste in the European Union. I am glad that the report reflects these facts as well.
(PL) The position of the Socialist Group in the European Parliament, and at the same time the Spanish viewpoint, was presented by my colleague Mr Martínez Martínez. I would therefore like to speak not so much about mercury, as about the specific example of a region whose fundamental activity is undergoing massive change. As a representative of a new country that went through a period of transformation in the early 1990s, I know this pain experienced by regions. It is therefore with the greatest satisfaction that I wish to emphasise that the European Union, and Parliament too, do not wish to abandon Almadén to its fate. Whether EUR 2 million will suffice is another story. The most important thing, though, is that this is how we are approaching this matter, and that is very valuable.
Mr President, I should like to thank all concerned for their contribution. I do not understand why the rapporteur has put at risk a second-reading agreement and the adoption of the regulation in advance of the UNEP discussions in October 2008, where hopefully we will get a legally binding agreement on this most important area.
He has put it at risk because of his lack of collaboration during the trialogue and during discussions. Maybe the Commissioner understands why the benefit of discussions at this stage was not extended to all the shadow rapporteurs or at least the key shadow rapporteurs who showed interest.
I have serious reservations procedurally on what has happened, which has polarised a very important debate and report which otherwise could have been easily concluded with the vote tomorrow.
Mr President, ladies and gentlemen, according to the agreed text, mercury no longer used in the chlor-alkali industry or produced in other industrial enterprises will be regarded as waste and will be put into safe storage as soon as the ban on exports comes into effect on 15 March 2011.
By 1 January 2010 at the latest, the Commission will organise an exchange of information between Member States and other interested parties with a view to considering the advisability of taking additional measures. By 1 January 2010 at the latest, on the basis of the available scientific data and current research on safe options for mercury disposal, the Commission will recommend the appropriate requirements governing the facilities and conditions for accepting metallic mercury. The Member States will monitor enforcement of the Regulation and its impact on the market, and will notify the Commission accordingly. If it is considered advisable, the Commission may propose a review of the Regulation by 15 March 2013 at the latest.
Certain key provisions have been included in the proposed compromise package. The most important of these is a ban on exports extended to cover not only metallic mercury, but also cinnabar ore and two common compounds of mercury, mercuric chloride and mercuric oxide. As Mr Papadimoulis said earlier, mixtures with a mercury content of more than 95% by weight have also been banned from export.
Mixing metallic mercury with other substances for the purpose of exporting metallic mercury has been expressly forbidden. A revised schedule has been agreed, which is in fact more exacting than that envisaged in the original proposal, while at the same time ensuring sufficient time for taking suitable measures at each stage. Provision has been made to exempt mercury compounds used in research and development and for medical or analytical purposes.
An obligation is imposed on companies in the chlor-alkali and gas cleaning industries to notify the Commission and publish information on the quantities of mercury in storage or being dispatched for disposal. A review clause requires the Commission to re-examine the situation and submit a report on the matter to the European Parliament and the Council proposing additional measures, if considered advisable, no later than 15 March 2013. The Commission is in a position to assure Parliament that enforcement of the Regulation will be closely monitored and any necessary additional measures will be proposed in good time.
At the same time, the Commission is implementing the other procedures covered by the mercury strategy. It is negotiating vigorously for the adoption of international measures under the UN Environment Programme. Adopting of this Regulation ahead of the discussions scheduled for October 2008 on proposed international action, will demonstrate the EU's commitment and determination. This comes at an opportune time and enhances the EU's credibility among its partners. It is therefore essential that we agree on this compromise text.
To conclude, Mr President, the Commission is in a position to accept proposed compromise amendments 42-63, as agreed in the tripartite talks. As I have said, the Almadén district could obviously be considered for safe storage of mercury, provided it meets the conditions to be imposed, and provided it has the necessary permits. However, the Commission cannot justify the priority given to only one area proposed in Amendments 37-41 and therefore cannot accept those amendments.
Mr President, once again I warmly thank the rapporteurs from all the political groups. Without their effective cooperation at every step of this long-term endeavour and at each stage of the successful tripartite dialogue (and how effective the discussion has been), we could not have achieved the satisfactory compromise that has emerged.
The Council's initial position, ladies and gentlemen, contained only one of the European Parliament's amendments. The compromise before us shows that the important positions adopted by the European Parliament at first reading, together with the Commission's constructive contribution, have been included in the agreement with the Council. We must safeguard this achievement. I can understand the concerns and requests of our Spanish colleagues concerning Almadén: let me remind you that we adopted this wording at first reading on my own recommendation. However, we must be absolutely realistic. Neither the Council nor the Commission is adopting this proposal and even the Spanish Government did not put forward such a request in the Council. If the European Parliament is overzealous on the Almadén issue tomorrow, we risk setting at naught the significant progress made by Parliament and failing to take advantage of a satisfactory compromise. We will also delay the adoption of measures to protect public health and the environment, as the current Parliamentary term ends in a year's time. There is a grave danger that the Council will return to square one, which is its initial position, and a very long way from the position we adopted at first reading. I therefore call on you to vote in favour of this agreement tomorrow. Once again, I thank the shadow rapporteurs, the representatives of the Council and the Commission for the joint effort we have made to achieve this agreement.
Mr President, I would have appreciated it if my question could have been addressed either by the Commission or by the rapporteur, but I see that it was not. Maybe that constitutes a statement in itself.
Perhaps they will do so in writing.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
, in writing. - (HU) Mercury is one of the best known and most dangerous of the heavy metals. It damages the nervous system and immune system and is especially harmful to babies and children. I welcome the initiative to ban exports of mercury because, despite the restrictions imposed in recent years, its use has not declined significantly. Instead, it has shifted from the developed world to developing countries. The European Union is the world's largest exporter and, therefore, if this regulation comes into effect, we can hope to see a reduction in mercury use world-wide.
When mercury is used it can also get into foods, which then appear on European Union markets. For this reason, we not only have a global responsibility to reduce mercury pollution in the developing world; it is also in our interest.
I regard it as a personal success and a success for the Socialist Group in the European Parliament that the export ban also covers mercury-calomel, given that mercury can easily be converted to calomel and the cost of converting it back to mercury is minimal. If we did not include this provision, it would be easy for exporters of metallic mercury to evade compliance with the regulation.